Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on December 14, 2021.  Application No. 17/550,834, is a U.S. Nonprovisional Application, filed December 14, 2021, which claims the benefit of U.S. Provisional Application No. 63/125,362, filed December 14, 2020.  Claims 1-20 are pending.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thom et al., U.S. Publication No. 2005/0250792 A1.  The CAS Abstract for Thom discloses the following compound: 

    PNG
    media_image1.png
    235
    598
    media_image1.png
    Greyscale

(Thom et al., citing the CAS Abstract; See Thom et al., ‘792 publ’n, Abstract, for pharmaceutical compositions of the compounds disclosed therein.)  This compound reads on a Compound 7 of claim 2 of the present invention. Thom further discloses that the compounds disclosed there in are chemokine modulators which play a role in  immune and inflammatory responses.  Thom et al., page 1, para. [0002].  Accordingly, the compounds disclosed there are useful in methods for the treatment of inflammation as claimed in claims 6-14 and 16-19.  See Id., page 9, para. [0198]-[0205].  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 2 recites Compound 9.  Compound 9 is specifically excluded by the proviso of claim 1, which reads:  R1 is -C(=0)R4 and R4 is methyl, R2 is not 3,4-difluoro, 3,4-dichloro, or 4- bromo and R3 is not hydrogen.  In Compound 9 R4 is methyl and R3 is hydrogen.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Claims 1, 2, 5-14, and 16-19 are not allowed. 
Claims 3, 4, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625